SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

326
CA 11-01600
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF FRANCES S. BRADLEY,
PETITIONER-RESPONDENT,

                      V                                            ORDER

TOWN OF BOONVILLE ZONING BOARD OF APPEALS,
RESPONDENT.
------------------------------------------
FORREST C. BARTELOTTE AND MARILYN G.
BARTELOTTE, INTERVENORS-APPELLANTS.
(APPEAL NO. 2.)


DURR & RILEY, BOONVILLE, PETER M. HOBAICA, LLC, UTICA (GEORGE E.
CURTIS OF COUNSEL), FOR INTERVENORS-APPELLANTS.

THE AYERS LAW FIRM, PLLC, PALATINE BRIDGE (MEGHAN M. MANION OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Oneida County
(Bernadette T. Clark, J.), entered July 25, 2011 in a proceeding
pursuant to CPLR article 78. The judgment granted petitioner two
variances.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court